               IN THE UNITED STATES DISTRICT COURT FOR THE
                      EASTERN DISTRICT OF OKLAHOMA

FREDERICK GRAY,                                    )
                                                   )
                                Plaintiff,         )
                                                   )
v.                                                 )            No. CIV 17-356-RAW-SPS
                                                   )
TIFFANY ADE, et al.,                               )
                                                   )
                                Defendants.        )

                   OPINION AND ORDER DENYING MOTION
            FOR APPOINTMENT OF COUNSEL OR GUARDIAN AD LITEM

        Plaintiff has filed a motion requesting the Court to appoint counsel or a guardian ad litem

(Dkt. 70). He alleges he cannot afford to hire an attorney, the issues in this case are complex, he

lacks knowledge of the law, and he has extremely limited law library access. He further claims he

has suffered from schizophrenia since childhood, and he struggles with his mental illness. In

addition, he contends prison officials claim he has too much paper, and trying to maintain his

materials can result in his being written up for breaking prison bartering rules.

        Plaintiff bears the burden of convincing the Court that his claim has sufficient merit to

warrant such appointment. McCarthy v. Weinberg, 753 F.2d 836, 838 (10th Cir. 1985) (citing United

States v. Masters, 484 F.2d 1251, 1253 (10th Cir. 1973)). The Court has carefully reviewed the

merits of Plaintiff’s claims, the nature of factual issues raised in his allegations, and his ability to

investigate crucial facts. McCarthy, 753 F.2d at 838 (citing Maclin v. Freake, 650 F.2d 885, 887-88

(7th Cir. 1981)). After considering Plaintiff’s ability to present his claims and the complexity of the

legal issues raised by the claims, the Court finds that appointment of counsel or a guardian ad litem

is not warranted. See Williams v. Meese, 926 F.2d 994, 996 (10th Cir. 1991); see also Rucks v.

Boergermann, 57 F.3d 978, 979 (10th Cir. 1995).
      ACCORDINGLY, Plaintiff’s motion for appointment of counsel or a guardian ad litem

(Dkt. 70) is DENIED.

      IT IS SO ORDERED this 17th day of October 2018.




                                          2
